DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. (2004/0113240) in view of Tsukamoto et al. (2005/0237760).
As to claim 1, Hauser et al. (hereinafter Hauser) discloses an electronic component with a leadframe comprising: a housing (4); a lead frame (2) comprising at least three elongated leads (6’’, 6’, 2, Fig. 1) having an exterior portion extending from the housing (4); at least one magnetic sensor circuit (3) disposed in the housing (4), and connected to the lead frame (2); the housing (4) comprising at least two lateral recesses (8, 9) arranged on two opposite sides of the housing (2) and/or at least two lateral protrusions (7) arranged on two opposite sides of the housing (2), for allowing the sensor (3) to be mounted.

    PNG
    media_image1.png
    513
    584
    media_image1.png
    Greyscale

  Hauser fails to explicitly disclose that the sensor is mounted by heat-stacking. Tsukamoto et al. (Tsukamoto) discloses a circuitry formed on a substrate wherein the pins (62A) are mounted by heat caulking [0056]. At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Hauser in view of the teachings of Tsukamoto to mount the sensor by heat stacking would prevent separation of the sensor from the housing.

As to claim 2, Hauser discloses at least two lateral recesses (8, 9) and an equal amount of lateral protrusions (7), each of said protrusions being aligned with one of said recesses (Fig. 1), [0020].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 - 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauser et al. (2004/0113240).
As to claim 16, Hauser discloses an electronic component with a leadframe comprising: a housing (4); a lead frame (2) comprising at least three elongated leads (6’’, 6’, 2, Fig. 1), each having a respective exterior portion extending from the housing (4); a magnetic sensor circuit (3) disposed in the housing, (4) and connected to the lead frame (6'); wherein the lead frame (2) contains a first portion (5) supporting the magnetic sensor circuit (3); and wherein one of said at least three elongated leads (6') is integrally formed with the first portion (5) of the lead frame; and wherein the lead frame is shaped such that the exterior portion of this one lead (6') is connected to the first portion (5) of the lead frame by means of an interconnection portion (21). 

    PNG
    media_image1.png
    513
    584
    media_image1.png
    Greyscale

As to claim 17, Hauser discloses the interconnection portion and an internal portion of said one lead form an L-shape or a T-shape (5, 6').



Allowable Subject Matter
Claims 3 – 15, 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, the prior art fails to show that the sensor comprises a first lateral side, and a second lateral side opposite the first lateral side; and wherein the sensor comprises at least three lateral recesses, including a first, a second and a third lateral recess; and wherein the sensor comprises at least three lateral protrusions, including a first, a second and a third lateral protrusion; and wherein the first lateral recess and the first lateral protrusion are arranged substantially in the middle of the first lateral side; and wherein the second lateral recess and the second lateral protrusion are arranged near a first end of the second lateral side; and wherein the third lateral recess and the third lateral protrusion are arranged near a second end of the second lateral side, opposite the first end.
As to claims 4 - 5, the prior art fails to show a second magnetic sensor circuit; and wherein the sensor comprises at least four elongated leads having an exterior portion extending from the housing; and wherein the first magnetic sensor circuit is electrically connected to a first subset of said at least four elongated leads, and wherein the second magnetic sensor circuit is electrically connected to a second subset of said at least four elongated leads, the second subset being different from the first subset.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 6 - 8, the prior art fails to show the lead frame contains a first portion supporting the magnetic sensor circuit; and wherein one of said at least three elongated leads is integrally formed with the first portion of the lead frame; and wherein the lead frame is shaped such that the exterior portion of this one lead is connected to the first portion of the lead frame by means of an interconnection portion having a width smaller than a width of the exterior portion of this one lead.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 9 - 15, the prior art fails to show a support having a receiving zone, and a plurality of at least two first posts, and a plurality of electrical contacts; and wherein the sensor is disposed on or over the support within the receiving zone such that at least one of the elongated leads is arranged adjacent one or more of the first posts; and wherein the elongated leads are electrically connected to the electrical connections of the support.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 18, the prior art fails to show that the other elongated leads of the at least three elongated leads are each connected to said first portion of the lead frame by means of at least one discrete passive component.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 19, the prior art fails to show that the sensor further comprises a second magnetic sensor circuit; and wherein the sensor comprises at least four elongated leads having an exterior portion extending from the housing; and wherein the first magnetic sensor circuit is electrically connected to a first subset of said at least four elongated leads, and wherein the second magnetic sensor circuit is electrically connected to a second subset of said at least four elongated leads, the second subset being different from the first subset.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 20, the prior art fails to show that the first magnetic sensor circuit comprises a first magnetic sensor, and the second magnetic sensor circuit comprises a second magnetic sensor; and wherein the second magnetic sensor circuit is arranged above or on top of the first magnetic sensor circuit, and is rotated with respect to the first magnetic sensor circuit such that a position of the first magnetic sensor substantially coincides with a position of the second magnetic sensor circuit.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen et al. (20210375827) is cited for its disclosure of package structure and method of manufacturing the same.
Chien et al. (2021035139) is cited for its disclosure of packaged electronic device with split die pad in robust package substrate
CHEN et al. (20170363492) is cited for its disclosure of semiconductor sensor assembly for use in a corrosive environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858